--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Exhibit 10.30


PERFORMANCE STOCK AWARD AGREEMENT
 
THIS AGREEMENT is entered into and effective as of _________, 2006 (the “Date of
Grant”), by and between Select Comfort Corporation (the “Company”) and
____________________ (the “Grantee”).
 
A.  The Company has adopted the Select Comfort Corporation 2004 Stock Incentive
Plan (the “Plan”) authorizing the grant of Performance Stock Awards to employees
and non-employee directors, consultants and independent contractors of the
Company and its Subsidiaries (as defined in the Plan).
 
B.  The Company desires to give the Grantee a proprietary interest in the
Company and an added incentive to advance the interests of the Company by
granting to the Grantee a Performance Stock Award pursuant to the Plan.
 
Accordingly, the parties agree as follows:
 
1.    Grant of Award.
 
The Company hereby grants to the Grantee a Performance Stock Award (the “Award”)
consisting of _______________________ (_______________) shares (the “Award
Shares”) of the Company’s common stock, par value $0.01 per share (the “Common
Stock”), subject to adjustment based on performance of the Company as described
below and subject to the terms, conditions and restrictions set forth below and
in the Plan.
 
The number of Award Shares granted hereunder is subject to adjustment based on
the Company’s net operating profit performance in fiscal year 2006 (the
“Performance Period”). Based on the Company’s actual net operating profit during
the Performance Period as a percentage of planned net operating profit during
the Performance Period, the number of Award Shares will be multiplied by the
factor set forth in the table below to determine the “Adjusted Award Shares.”


 
 Actual 2006 Net Operating Profit as a Percentage of Planned 2006 Net Operating
Profit
 Factor to Multiply Award Shares by to Arrive at Adjusted Award Shares
   
 Greater than 115% of Plan
 1.50X
 Greater than 110% up to 115% of Plan
 1.25X
Greater than 90% up to 110% of Plan
 1.00X
Greater than 85% up to 90% of Plan
 0.75X
Greater than 75% up to 85% of Plan
 0.50X
Up to 75% of Plan
 0.20X

 
For example, if the Award Shares consist of 1,000 shares of Common Stock, and
the Company’s actual net operating profit in 2006 is equal to 112% of planned
2006 net operating profit, then the Adjusted Award Shares would consist of 1,250
shares of Common Stock (1,000 X 1.25 = 1,250).


Reference to the Adjusted Award Shares in this Agreement will be deemed to
include the Dividend Proceeds (as defined in Section 3.3 of this Agreement) with
respect to such Adjusted
 
1

--------------------------------------------------------------------------------


Award Shares that are retained and held by the Company as provided in Section
3.3 of this Agreement.


2.    Grant Restriction.
 
2.1 Restriction and Forfeiture. The Grantee’s right to retain the Award Shares
or the Adjusted Award Shares will be subject to the Grantee remaining in the
continuous employ or service of the Company or any Subsidiary for a period of
four (4) years (the “Restriction Period”) following the Date of Grant; provided,
however, that such employment/service period restrictions (the “Restrictions”)
will lapse and terminate prior to end of the Restriction Period as set forth in
Sections 2.2 and 2.3 below.
 
2.2 Termination of Employment or Other Service.
 
(a) Termination Due to Death or Disability. In the event that the Grantee’s
employment or other service with the Company and all Subsidiaries is terminated
by reason of the Grantee’s death or Disability (as defined in the Plan) during
the Performance Period, the Restrictions applicable to the Award Shares will
immediately lapse and terminate and the Award Shares will not be subject to
further adjustment. In the event that the Grantee’s employment or other service
with the Company and all Subsidiaries is terminated by reason of the Grantee’s
death or Disability (as defined in the Plan) after the Performance Period, the
Restrictions applicable to the Adjusted Award Shares will immediately lapse and
terminate.
 
(b) Termination Due to Retirement. In the event that the Grantee’s employment or
other service with the Company and all Subsidiaries is terminated by reason of
the Grantee’s Retirement (as defined in the Plan) during the Performance Period,
the Restrictions applicable to the Award Shares will immediately lapse and
terminate with respect to a pro rata portion of the Award Shares on the basis of
the portion of the Restriction Period that has passed as of the date of the
Retirement and the Award Shares will not be subject to further adjustment. In
the event that the Grantee’s employment or other service with the Company and
all Subsidiaries is terminated by reason of the Grantee’s Retirement (as defined
in the Plan) after the Performance Period, the Restrictions applicable to the
Adjusted Award Shares will immediately lapse and terminate with respect to a pro
rata portion of the Adjusted Award Shares on the basis of the portion of the
Restriction Period that has passed as of the date of the Retirement.
 
(c) Termination for Reasons other than Death, Disability or Retirement. In the
event the Grantee’s employment or other service with the Company and all
Subsidiaries is terminated for any reason other than death, Disability or
Retirement, or the Grantee is in the employ or service of a Subsidiary and the
Subsidiary ceases to be a Subsidiary of the Company (unless the Grantee
continues in the employ or service of the Company or another Subsidiary), all
rights of the Grantee under the Plan and this Agreement will terminate
immediately without notice of any kind, and this Award will be terminated and
all Award Shares or Adjusted Award Shares with respect to which the Restrictions
have not lapsed will be forfeited.
 
2.3 Change in Control. If a Change in Control (as defined in the Plan) of the
Company occurs during the Performance Period, the Restrictions applicable to the
Award Shares will immediately lapse and terminate. If a Change in Control (as
defined in the Plan) of the Company occurs after the Performance Period, the
Restrictions applicable to the Adjusted Award Shares will immediately lapse and
terminate.
 
2

--------------------------------------------------------------------------------


 
3.    Issuance of Award Shares.
 
3.1 Privileges of a Shareholder; Transferability. As soon as practicable after
the execution and delivery of this Agreement and the satisfaction of any
conditions to the effective issuance of the Award Shares, the Grantee will be
recorded on the books of the Company as the owner of the Award Shares, and the
Company will issue one or more duly issued and executed stock certificates
evidencing the Award Shares. As soon as practicable after the determination of
the results of the Performance Period, if any adjustment of the Award Shares is
required, the certificate representing the Award Shares will be cancelled and
the Grantee will be recorded on the books of the Company as the owner of the
Adjusted Award Shares, and the Company will issue one or more duly issued and
executed stock certificates evidencing the Adjusted Award Shares. Except as
otherwise expressly provided in this Agreement, the Grantee will have all
voting, dividend, liquidation and other rights with respect to the Award Shares
or the Adjusted Award Shares in accordance with their terms upon becoming the
holder of record of the Award Shares or the Adjusted Award Shares; provided,
however, that prior to the lapse or other termination of the Restrictions
applicable to the Award Shares or the Adjusted Award Shares, such Award Shares
or Adjusted Award Shares will not be assignable or transferable by the Grantee,
either voluntarily or involuntarily, and may not be subjected to any lien,
directly or indirectly, by operation of law or otherwise. Any attempt to
transfer, assign or encumber the Award Shares or the Adjusted Award Shares other
than in accordance with this Agreement and the Plan will be null and void and
will void the Award, and all Award Shares or Adjusted Award Shares for which the
Restrictions have not lapsed will be forfeited and immediately returned to the
Company.
 
3.2 Enforcement of Restrictions. To enforce the Restrictions imposed by this
Agreement and the Plan, the Company may place a legend on the stock certificates
referring to the Restrictions and may require the Grantee, until the
Restrictions have lapsed with respect to Award Shares or the Adjusted Award
Shares, to keep the stock certificates evidencing such Award Shares or Adjusted
Award Shares, together with duly endorsed stock powers, in the custody of the
Company or its transfer agent or to maintain evidence of stock ownership of such
Award Shares or Adjusted Award Shares, together with duly endorsed stock powers,
in a certificateless book-entry stock account with the Company’s transfer agent.
 
3.3 Dividends and Other Distributions. Unless the Compensation Committee of the
Board of Directors (the “Committee”) determines otherwise in its sole discretion
(including, without limitation, at any time after the grant of the Performance
Stock Award), any dividends or distributions (including, without limitation, any
cash dividends, stock dividends or dividends in kind, the proceeds of any stock
split or the proceeds resulting from any changes or exchanges described in
Section 6 of this Agreement, all of which are referred to herein collectively as
the “Dividend Proceeds”) that are paid or payable with respect to shares of
Common Stock subject to the unvested portion of a Performance Stock Award will
be subject to the same rights and restrictions under this Agreement as the
shares to which such dividends or distributions relate. The Committee may, in
its sole discretion, distribute such Dividend Proceeds to the Grantee or it may
retain and hold such Dividend Proceeds subject to the Restrictions and the other
terms and conditions of this Agreement. In the event the Committee determines
not to pay such Dividend Proceeds currently, the Committee will determine in its
sole discretion whether any interest will be paid on such Dividend Proceeds. In
addition, the Committee in its sole discretion may require such Dividend
Proceeds to be reinvested (and in such case the Committee may require the
Participant’s consent to such reinvestment) in shares of Common Stock that will
be subject to the same restrictions as the shares to which such Dividend
Proceeds relate. In addition, the Committee may, in its sole discretion, cause
such Dividend Proceeds to be paid to the Company
 
3

--------------------------------------------------------------------------------


 
pursuant to Section 5 of this Agreement in order to satisfy any federal, state
or local withholding or other employment-related tax requirements attributable
to such dividends or distributions or to the Grantee’s receipt of the Award or
the lapse or termination of the Restrictions applicable to Award Shares or
Adjusted Award Shares.
 
4.    Rights of Grantee.
 
4.1 Employment or Service. Nothing in this Agreement will interfere with or
limit in any way the right of the Company or any Subsidiary to terminate the
employment or service of the Grantee at any time, nor confer upon the Grantee
any right to continue in the employ or service of the Company or any Subsidiary
at any particular position or rate of pay or for any particular period of time.
 
4.2 Rights as a Shareholder. The Grantee will have no rights as a shareholder
until the Grantee becomes the holder of record of such Award Shares or Adjusted
Award Shares, and no adjustment will be made for dividends or distributions with
respect to the Award Shares or Adjusted Award Shares as to which there is a
record date preceding the date the Grantee becomes the holder of record of the
Award Shares or Adjusted Award Shares, except as may otherwise be provided in
the Plan or determined by the Committee in its sole discretion.
 
5.    Withholding Taxes.
 
The Company is entitled to (a) withhold and deduct from future wages of the
Grantee (or from other amounts that may be due and owing to the Grantee from the
Company), or cause to be paid to the Company out of Dividend Proceeds, or make
other arrangements for the collection of all legally required amounts necessary
to satisfy any federal, state or local withholding and employment-related tax
requirements attributable to the receipt of the Award, the receipt of dividends
or distributions on Award Shares or Adjusted Award Shares, or the lapse or
termination of the Restrictions applicable to Award Shares or Adjusted Award
Shares, or (b) require the Grantee promptly to remit the amount of such
withholding to the Company. In the event that the Company is unable to withhold
such amounts, for whatever reason, the Grantee agrees to pay to the Company an
amount equal to the amount the Company would otherwise be required to withhold
under federal, state or local law.
 
6.    Adjustments.
 
In the event of any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering or divestiture (including a spin-off) or any other
change in the corporate structure or shares of the Company, the Committee (or,
if the Company is not the surviving corporation in any such transaction, the
board of directors of the surviving corporation), in order to prevent dilution
or enlargement of the rights of the Grantee, will make appropriate adjustment
(which determination will be conclusive) as to the number and kind of securities
or other property (including cash) subject to this Award.
 
7.    Subject to Plan.
 
The Award and the Award Shares or Adjusted Award Shares granted pursuant to this
Agreement have been granted under, and are subject to the terms of, the Plan.
Terms of the Plan are incorporated by reference in this Agreement in their
entirety, and the Grantee, by execution hereof, acknowledges having received a
copy of the Plan. The provisions of this Agreement will be interpreted as to be
consistent with the Plan, and any ambiguities in this Agreement will be
 
4

--------------------------------------------------------------------------------


 
interpreted by reference to the Plan. In the event that any provision of this
Agreement is inconsistent with the terms of the Plan, the terms of the Plan will
prevail.
 
8.    Miscellaneous.
 
8.1 Binding Effect. This Agreement will be binding upon the heirs, executors,
administrators and successors of the parties to this Agreement.
 
8.2 Governing Law. This Agreement and all rights and obligations under this
Agreement will be construed in accordance with the Plan and governed by the laws
of the State of Minnesota, without regard to conflicts of laws provisions. Any
legal proceeding related to this Agreement will be brought in an appropriate
Minnesota court, and the parties to this Agreement consent to the exclusive
jurisdiction of the court for this purpose.
 
8.3 Entire Agreement. This Agreement and the Plan set forth the entire agreement
and understanding of the parties to this Agreement with respect to the grant and
vesting of this Award and the administration of the Plan and supersede all prior
agreements, arrangements, plans and understandings relating to the grant and
vesting of this Award and the administration of the Plan.
 
8.4 Amendment and Waiver. Other than as provided in the Plan, this Agreement may
be amended, waived, modified or canceled only by a written instrument executed
by the parties to this Agreement or, in the case of a waiver, by the party
waiving compliance.
 
The parties hereto have executed this Agreement effective the day and year first
above written.
 
 

  SELECT COMFORT CORPORATION  
 
/s/  William R. McLaughlin
  William R. McLaughlin   Chairman and Chief Executive Officer

 
 
 
 

By execution of this Agreement, the Grantee acknowledges having received a copy
of the Plan.  GRANTEE   (Signature)       (Name and Address)            

 
5

--------------------------------------------------------------------------------

